DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amending claim 22 by the amendment submitted by the applicant(s) filed on February 15, 2021.  Claims 1 – 8, 10 and 15 – 26 are pending in this application.

Allowable Subject Matter
            Claims 1 – 8, 10 and 15 – 26 are allowed.
            The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a laser system structure including the specific structure limitation of the resident fiber being arranged within the enclosure in such a manner that the resident fiber decouples external environmental disturbances, including movement and changes in ambient temperature and pressure of the external fiber, from affecting a precise pointing of the pump light at the crystal, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record. 
Claim 3 recites a laser-head module structure including the specific structure limitation of the resident fiber disposed entirely within the enclosure in such a manner that the resident fiber decouples external environmental disturbances, including movement and changes in ambient temperature and pressure of the external fiber, from affecting a precise pointing of the pump light at the crystal, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record. 
Claim 15 recites a method for generating laser light including the specific step limitation of arranging the resident fiber within the second enclosure in such manner that the resident fiber decouples external environmental disturbances, including movement and changes in ambient temperature and pressure of the external fiber cable, from affecting a precise pointing of the pump light at the crystal assembly, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record. 
Claim 22 recites a laser-head module structure including the specific structure limitation of the resident fiber being arranged within the enclosure in such a manner that the resident fiber decouples external environmental disturbances, including movement and changes in ambient temperature and pressure of the external fiber, from affecting a precise pointing of the pump light at the crystal, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record. 
	The closet prior art: The reference US 5,608,742 (examiner submitted in the PTO-892 form filed on February 19, 2020) discloses fiber optical cable, a fiber-coupled laser diode, a laser-head, a crystal, pump light, but don’t discloses or teaches or suggest “the resident fiber decouples external environmental disturbances, including movement and changes in ambient temperature and pressure of the external fiber cable”.  
decouples external environmental disturbances, including movement and changes in ambient temperature and pressure of the external fiber cable”.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940.  The examiner can normally be reached on M - TH 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA S. MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


      /Delma R Fordé/           Examiner, Art Unit 2828                                                                                                                                                                                             /TOD T VAN ROY/Primary Examiner, Art Unit 2828